Citation Nr: 0731659	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  02-04 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to an increased evaluation for a service-
connected lumbar spine disorder, currently rated as 20 
percent disabling.  

2.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1987 to October 
1993.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in February 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  

The Board remanded this matter for further development in 
July 2003 and December 2005.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran claims entitlement to an increased rating for his 
lumbar spine disorder.  The most recent VA compensation 
examination report addressing his claim is dated in November 
2004.  

The Board finds additional medical evaluation and opinion 
necessary here to decide the veteran's claim.  See 
38 U.S.C.A. § 5103A (2002).  

As the veteran's claim for a TDIU is inextricably intertwined 
with the evaluation for the lumbar spine disorder, this issue 
is held in abeyance pending completion of the development 
discussed below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 
209-10 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination with an appropriate 
specialist in order to determine the 
nature and severity of his service-
connected low back disorder.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner shoud be asked to record range 
of motion consistent with  Diagnostic 
Code  5235.  The examiner should also 
comment on the number and durationof 
incapacitating episodes during the last 
twelve months.    

2.  The RO should then readjudicate the 
issues on appeal, to include the 
veteran's claim for a TDIU.  If a 
determination remains unfavorable to the 
veteran, the RO should issue a 
Supplemental Statement of the Case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue(s).  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



